Mercure, J.
(dissenting). We respectfully dissent. Fundamentally, because claimant’s condition did not occur suddenly from the application of some external force but instead accrued gradually over a period of time to the point where claimant was unable to work, the condition may not be considered a compensable “accident” unless it resulted from “unusual environmental conditions or events assignable to something extraordinary” (Matter of Johannesen v New York City Dept. of Hous. Preservation & Dev., 84 NY2d 129, 138; see, Matter of Rakowski v New York State Dept. of Labor, 243 AD2d 1020, lv denied 91 NY2d 807). In this case, the record fails to demonstrate that claimant’s employment subjected him to any unusual or extraordinary environmental event or condition which caused him to develop phlebitis (see, Matter of Knapp v Vestal Cent. School Dist., 247 AD2d 667; Matter of Friedlander v New York City Health & Hosp. Corp., 246 AD2d 937, 938).
We do not dispute that claimant’s condition was causally related to his work environment and, specifically, the requirement of his employment that he walk and stand on a concrete floor for prolonged periods of time. The fact is, however, that such a working environment is by no means unusual or extraordinary (see, Matter of Friedlander v New York City Health & Hosp. Corp., supra [the claimant suffered from environmental sensitivities induced by air conditioning, cold and drafts at her workplace]; compare, Matter of Johannesen v New York City Dept. of Hous. Preservation & Dev., supra, at 137 [the claimant was subjected to cigarette smoke from “numerous” smokers working in close proximity in an unventilated office]; Matter of Baxter v Bristol Myers, 251 AD2d 753 [the claimant was expected to walk through rising chemical fumes and pour water into drains backed up with chemicals]). Inasmuch as claimant’s condition was attributable to an expected and commonly understood incident of his employment (see, Matter of Johannesen v New York City Dept. of Hous. Preservation & Dev., supra, at 137; Matter of Bruzdowski v Coleco Indus., 30 AD2d 886), we are constrained to the conclusion that the Workers’ Compensation Board’s decision is not supported by substantial evidence and must be reversed.
Cardona, P. J., concurs. Ordered that the decision is affirmed, without costs.